Citation Nr: 0005550	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-03 885	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder.  




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board





INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The case was previously before the Board in February 1999, 
when it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  The veteran was 
contacted by telephone and informed VA that he did not want a 
hearing.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected post traumatic stress disorder 
(PTSD) does not produce more than definite industrial 
impairment.  

3.  The service-connected PTSD does not result in or 
approximate total occupational and social impairment, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
his own occupation, or his own name own name.  

4.  The service-connected PTSD does not result in or 
approximate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  

5.  The service-connected PTSD does not result in or 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (1996, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent rating was assigned where 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  38 C.F.R. Part 4, Codes 9400-
9411 (1996) (effective prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) discloses a claim for service 
connection for PTSD in July 1995.  An August 1997 rating 
decision granted service connection for PTSD and rated the 
disability at 30 percent, effective in July 1995.  

Under the criteria in effect when the veteran filed his 
claim, a 30 percent rating was assigned where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. Part 4, 
Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (the 
psychiatric portion of the rating schedule) was "qualitative" 
in character, where as the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for the purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  With these considerations 
in mind, the Board will address the merits of the claim at 
issue.  

The VA examination reports will be discussed in greater 
detail below.  The record includes VA clinical treatment 
records, as well as Social Security Administration records.  
These show that the veteran has substantial physical 
disabilities due to post service injury.  They do not provide 
evidence that the service-connected PTSD approximates either 
old or new criteria for a higher rating.  38 C.F.R. § 4.7 
(1999).  

The report of the March 1997 VA examination reveals that the 
veteran has infrequent suicidal thoughts.  A note dated in 
August 1997 mentions depression with suicidal ideation.  In 
May 1999, the veteran reported that he had suicidal ideation 
on occasion and made a mild gesture in August 1998.  He 
denied any current suicidal thought or ideation.  These and 
similar comments do not show that the veteran actually poses 
a persistent danger of hurting self as required in the new 
criteria for a 100 percent rating.  Moreover, these 
infrequent thoughts are not shown to result in occupational 
or social impairment as required under the new criteria for a 
70 percent rating.  

In February 1997, in connection with his claim for service 
connection, the veteran testified before a Hearing Officer at 
the RO.  He described the impact of seizures, and back and 
leg symptoms.  He told of his attempts to work.  He detailed 
his combat experiences and his current PTSD symptoms, 
including nightmares and flashbacks.  

The March 1997 VA examination described the veteran's 
difficulty dealing with physical pain and other symptoms of 
his non-service-connected disability.  The GAF was 50.  GAF 
(Global Assessment of Functioning) is a scale reflecting the 
psychological, social and occupational functioning.  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  The 
GAF of 50 appeared to be truly global and did not separate 
the disability associated with the non-service-connected 
disorders from the disability associated with the service-
connected PTSD.  The Board pointed this out in requesting a 
Remand.  

The report of the May 1999 VA psychological evaluation shows 
many normal findings.  The veteran reported a depressed mood, 
poor sleep and poor appetite.  A depressed mood is part of 
the criteria for the current 30 percent rating.  The symptoms 
described by the veteran do not approximate the disturbances 
of motivation and mood required for the next higher, 50 
percent, rating.  Testing disclosed numerous physical 
complaints associated with a post service back injury, as 
well as stress due to living with and caring for his 
terminally ill mother.  The psychologist expressed and 
opinion that the GAF was 50 but did not offer an opinion as 
to the disability resulting from the PTSD, without the non-
service-connected factors.  

In June 1999, a psychologist reviewed the file, particularly 
the March 1997 report of Dr. Vogel and the May 1999 report 
and interviewed and observed the veteran.  The doctor 
described the current symptomatology and did not describe 
symptoms which would warrant a rating in excess of 30 percent 
under either old or new rating criteria.  The doctor noted 
that the veteran had high situational stress due to non-
service-connected factors such as chronic pain, poor health 
and family illness.  The doctor expressed the opinion that 
the GAF for the PTSD was 65, mild to moderate.  As noted 
above, under the old criteria, a mild impairment warrants a 
10 percent rating and a definite impairment (for the current 
30 percent rating) is more than moderate.  The doctor 
commented that the veteran was generally functioning well, 
except for factors other than PTSD.  He did not describe 
findings which would approximate any of the new criteria for 
a rating in excess of 30 percent.  

In a July 1999 letter, a private physician reported treating 
the veteran from chronic pain.  The doctor did not offer an 
opinion as to the PTSD.  

The veteran is considered competent to assert that his PTSD 
is so severe that a higher rating should be assigned.  The 
veteran certainly has a substantial constellation of 
problems.  However, only the service-connected disability can 
be compensated.  The Board finds that the opinion of a 
trained medical specialist is much more probative than the 
veteran's assessment of his disability.  Consequently, the 
medical opinion represents a preponderance of the evidence.  
That evidence establishes that while the veteran's global 
impairment is greater, the disability due to the service-
connected PTSD does not approximate either old or new 
criteria for a higher rating.  38 C.F.R. § 4.7 (1999).  The 
evidence on this point is not in approximate balance and 
there is no doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Therefore, a 
higher rating must be denied.  

Extra-Schedular Rating

The October 1999 supplemental statement of the case discussed 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, at 227 (1995).  

The impairment due to non-service-connected disabilities is 
not a basis for compensation.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 4.14 (1999).  Extra schedular 
consideration is based exclusively on impairment due to 
service-connected disabilities.  The effect of non-service-
connected disabilities does not warrant extra-schedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (1999).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





 


